                         Case 20-12168-CSS              Doc 638        Filed 11/04/20        Page 1 of 3



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                             Chapter 11

         TOWN SPORTS INTERNATIONAL, LLC, et al.,1                           Case No. 20-12168 (CSS)

                                            Debtors.                        (Jointly Administered)


                                NOTICE OF AGENDA OF MATTERS SCHEDULED
                                 FOR TELEPHONIC AND VIDEO HEARING ON
                                     NOVEMBER 6, 2020 AT 3:00 P.M. (ET)


         THIS HEARING WILL BE HELD TELEPHONICALLY VIA COURTCALL AND, IN CERTAIN
          CIRCUMSTANCES, BY VIDEO VIA ZOOM. ALL PARTIES WISHING TO APPEAR MUST
            DO SO TELEPHONICALLY BY CONTACTING COURTCALL, LLC AT 866-582-6878.
         ONLY THOSE PARTIES THAT WILL BE ADDRESSING THE COURT SHOULD APPEAR BY
               VIDEO VIA ZOOM IN ADDITION TO THEIR COURTCALL REGISTRATION.

             PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE MUTED
                        AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                      Topic: Town Sports Intl 20-12168 Hearing
                            Time: November 6, 2020 3:00 P.M. Eastern Time (US and Canada)

                                                    Join ZoomGov Meeting
                                        https://debuscourts.zoomgov.com/j/1613882367

                                                    Meeting ID: 161 388 2367
                                                       Passcode: 278206


         UNCONTESTED MATTER

         1.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                  Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral,
                  (III) Granting Liens and Providing Superpriority Administrative Expense Status,
                  (IV) Granting Adequate Protection to the Prepetition Lenders, (V) Modifying the
                  Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief
                  [Docket No. 146, 10/1/20]


         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided
         herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing
         agent at http://dm.epiq11.com/TownSports, or by contacting the undersigned counsel for the Debtors.
27289499.1
                     Case 20-12168-CSS         Doc 638     Filed 11/04/20    Page 2 of 3



               Related Documents:

                   A. Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing,
                      (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
                      Providing Superpriority Administrative Expense Status, (IV) Granting Adequate
                      Protection to the Prepetition Lenders, (V) Modifying the Automatic Stay,
                      (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No.
                      159, 10/2/20]

                   B. Second Interim Order (I) Authorizing the Debtors to Obtain Postpetition
                      Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting
                      Liens and Providing Superpriority Administrative Expense Status, (IV) Granting
                      Adequate Protection to the Prepetition Lenders, (V) Modifying the Automatic
                      Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket
                      No. 205, 10/9/20]

                   C. Final Order (I) Authorizing the Debtors to Obtain Postpetition Financing,
                      (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
                      Providing Superpriority Administrative Expense Status, (IV) Granting Adequate
                      Protection to the Prepetition Lenders, (V) Modifying the Automatic Stay, and
                      (VI) Granting Related Relief [Docket No. 277, 10/16/20]

                   Objection/Response Deadline: November 6, 2020 at 12:00 p.m. (ET)

                   Objections/Responses Filed: None to date.

                   Status: As noted on the record at the November 3rd hearing, the Debtors intend to
                           submit an amended final order providing for supplemental DIP funding
                           through the closing of the sale. To the extent that there are any objections,
                           this matter is going forward.

         Dated: Wilmington, Delaware        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                November 4, 2020
                                            /s/ Sean T. Greecher
                                            Robert S. Brady (No. 2847)
                                            Sean T. Greecher (No. 4484)
                                            Allison S. Mielke (No. 5934)
                                            1000 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 571-6600
                                            Facsimile: (302) 571-1253
                                            Email: rbrady@ycst.com
                                                    sgreecher@ycst.com
                                                    amielke@ycst.com

                                            and




                                                       2
27289499.1
             Case 20-12168-CSS     Doc 638     Filed 11/04/20    Page 3 of 3



                                 KIRKLAND & ELLIS LLP
                                 Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                 Derek I. Hunter (admitted pro hac vice)
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone: (212) 446-4800
                                 Facsimile: (212) 446-4900
                                 Email: nicole.greenblatt@kirkland.com
                                        derek.hunter@kirkland.com

                                 KIRKLAND & ELLIS LLP
                                 Mark McKane, P.C. (admitted pro hac vice)
                                 555 California Street
                                 San Francisco, CA 94104
                                 Telephone: (415) 439-1400
                                 Facsimile: (415) 439-1500
                                 Email: mark.mckane@kirkland.com

                                 KIRKLAND & ELLIS LLP
                                 Joshua M. Altman (admitted pro hac vice)
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone: (312) 862-2000
                                 Facsimile: (312) 862-2200
                                 Email: josh.altman@kirkland.com

                                 Counsel to the Debtors and Debtors in Possession




                                           3
27289499.1
